DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein said material…” The claim is indefinite because there is insufficient antecedent basis for “said material.” Claim 7, upon which claim 8 depends, recites a composite material. It is suggested that claim 8 be amended to insert --composite-- before “material” in line 1 of the claim in order for the claim to have proper antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2011/0039060) and further in view of Johnston et al. (US 2005/0282014).
Shen et al. teach a composite panel having a honeycomb core. The interior walls of the cells of the honeycomb are coated with an unexpanded thermo-expandable material; a pair of facing sheets are bonded to the opposite sides of the honeycomb core; and the honeycomb core is heated to cause the thermo-expandable material to expand and substantially fill the cells (abstract).  A particular example of thermo-expandable material include plastic microballoons, with an expressly named example being Expancel 093DU120. See ¶20. It is noted that Expancel 093DU120 is used in the Examples of the instant invention. The Expancel 093DU120 therefore appear to necessarily meet instant claim 2. Alternatively, see the rejection below in in view of Wong et al. The Expancel 093DU120 are expanded in the invention of Shen et al. to at least partially fill the cells (see ¶14). The cells (of the honeycomb) are filled with foam from the thermo-expandable material, the foam of which has a density of about 6 to about 10 kg/m3 (see ¶10). The Expancel microspheres fill the cells of Shen et al., and in this process, the microspheres will necessarily be fused to each other “in at least one portion thereof.” Shen et al. teach that the coating of unexpanded thermo-expandable material was consistent throughout the core. The core was fully filled with foam (¶42).  Because the coating of the thermo-expandable material, including Expancel microspheres, is consistent through the core and foamed to fully fill the core, one of ordinary skill in the art would readily recognize that the foam density would be uniform throughout the core, including meeting the instantly claimed limitation reciting “wherein said density is characterized as being a uniform density, said uniform density being characterized as having at least 90% of said foam with densities that vary within a range of less than 15%.” Because the instant specification teaches Expancel 093DU120 as a particular type of microspheres for use in the invention, these microspheres will necessary have a size variation of less than 15% as recited in instant claim 1. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. Alternatively, it would have been obvious to one of ordinary skill in the art to ensure that the microspheres of Shen are limited to size variation of less 15% in order to ensure uniform properties throughout any articles made therefrom. 
The honeycomb core of Shen is made from aluminum foil or paper (¶17). 
Shen et al. does not expressly recite that the Expancel comprises a conductive additive (claim 1), said conductive additive selected from the group consisting of carbon, a conductive polymer, conductive metal particle, a magnetic metal particle, metal alloys, ceramics, and any mixture thereof (claim 7), and wherein the material has a size of at least one dimension thereof that ranges from about 1 nm to about 1000 nm (claim 8). Shen et al. does not expressly recite that the material is selected from the materials recited in instant claim 9. 
However, Johnston et al. teach microsphere beads mixed with a surface barrier solid, liquid, or mixture of both (abstract). Examples of solid barrier coatings, which coat the microspheres, include ceramics, graphite (which is made up of carbon), and carbon (¶55), which corresponds to the instantly claimed conductive additive. The barrier coating is finely divided and has a lower limit of effectively 0.01 micrometers (¶53), which is a range of 10 nm or greater. This overlaps the size recited in instant claim 8. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Johnston et al. to use a coating which is of the same type of and which has a size which meets the instant claim limitations of instant claim 8 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Both Shen et al. and Johnston relate to the field of foams comprising expandable microspheres. It would have been obvious to one of ordinary skill it the art to include a surface barrier coating of the size and type described in Johnston et al. for the microspheres of Shen et al. (evidenced by or in view of Wong) in order to reduce the tendency of the microspheres to become entrained in gas streams or in the environmental atmosphere. With the coatings of Johnston et al., the tendency of microspheres to dusting, both in terms of exposure to workers and in terms of fire and explosive hazards are minimized or eliminated altogether. See ¶59 of Johnston et al. 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2011/0039060) in view of Johnston et al. (US 2005/0282014) and further in view of Wong et al. (US 7,452,585).
Shen et al. in view of Johnston teach the honeycomb as discussed in this action above, the rejection of which is incorporated herein by reference. Shen in view of Johnston do not expressly recite that the honeycomb or foam comprise reinforcing fiber filaments such as aramid fiber filaments in addition to the conductive coating on the microspheres. 
However, Wong et al. teach monoliths of uniform density, including molded syntactic foams, containing thermoplastic particles essentially uniformly dispersed in a matrix resin system (column 1, lines 15-18). Particularly preferred examples of microspheres include EXPANCEL® 092-120, 091 DU 140, AND 093 DU 120 (see column 41, lines 10-40). EXPANCEL® 093 DU 120, have a density less than 14 kg/m3 (see column 41, lines 10-40), and which are made of terpolymers of vinylidene chloride and acrylonitrile (see column 41, lines 31-40).  Fibers may further be added to the monoliths of Wong et al. Examples of fibers include polyaramid fibers. See column 41, lines 62-65 and column 42, lines 16-19). 
Wong et al. teach that unexpanded Expancel 093 DU 120, which is used in Shen et al., has a particle size of from 28 to 38 micron (see Table 5), but when heated and expanded, the microspheres expand to 2 to 5 times their unexpanded diameter (see column 40, lines 36-42). This means that the Expancel 093 DU 120 microspheres used in Shen, which are expanded, will have a diameter of 56 to 190 microns. This overlaps the range of instant claim 3.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings Wong et al. to use microspheres which have a length or diameter which meets the instant claim limitations of instant claim 3 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
All of Shen et al., Johnston et al., and Wong relate to the field of foams comprising expandable microspheres. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to include fibers such as polyaramid fibers as disclosed in Wong et al. in the invention of Shen et al. (in view of Johnston) in order to provide toughness properties and/or reinforcement to the foams of Shen et al. in view of Johnston. See column 41, lines 48-50 of Wong et al. It would have been obvious to one of ordinary skill in the art to ensure that the microspheres of Shen and/or Wong, which have a diameter which meets instant claim 3 as described above, are limited to size variation within ±15%, such as the situation in which at least 85% of the microspheres have a size which meets the range of instant claim 3 (because the range of size of expanded Expancel 093 DU 120 is from 56 to 190 microns) in order to ensure uniform properties of any articles made therefrom. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766